Exhibit 10.9
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AGREEMENT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. A COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


 
PURCHASE AND PATENT ASSIGNMENT AGREEMENT
 
BETWEEN:
 
VALENT TECHNOLOGIES LLC
 
(“Valent”)
 
AND:
 
DEL MAR PHARMACEUTICALS (BC) LTD.
 
(“Del Mar”)
 
As used herein, Valent and Del Mar shall be referred to, collectively, as the
“Parties,” and, individually, as a “Party.”
 
WHEREAS:
 
A.  
Valent owns certain patent rights and related materials relating to [*] and the
uses thereof.

 
B.  
The Parties have agreed to enter into this Agreement to record the terms on
which Valent has agreed to assign, convey and transfer such patent rights and
sell related materials to Del Mar.

 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which is acknowledged) the Parties agree as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
ARTICLE 1
DEFINITIONS
 
1.1  
Definitions

 
Capitalized terms used herein shall have the meanings set forth below, unless
the context otherwise requires.
 
(a)  
“Affiliate”, with respect to a Party, means any Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Party. A Person shall be regarded as in control
of another Person if it owns or directly or indirectly controls more than fifty
percent (50%) of the voting stock or other ownership interest of the other
Person, or if it possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such Person.

 
(b)  
“Agreement” means this Patent Assignment Agreement, including all Schedules
attached hereto.

 
(c)  
“Assigned Patents” means the patents and patent applications (and any patents to
issue therefrom) that are identified on Schedule A attached hereto, and all
patent applications (and the patents resulting therefrom) hereafter filed based
upon or claiming priority from any such patents or patent applications,
including any reissues, reexaminations, extensions (including any supplementary
protection certificate), continuations, continuations in part (to the extent the
claims thereof are supported by the specifications of patent applications
otherwise included herein), divisions, provisionals, substitute applications,
registration patents or patents of addition based on any such patent and all
foreign counterparts of any of the foregoing.

 
(d)  
“Business Day” means any day other than Saturday, Sunday or other Days on which
commercial banks in Vancouver, British Columbia, Canada or California, USA are
authorized or required by law or executive order to close.

 
(e)  
“Calendar Quarter” means a period of three months ending on March 31, June 30,
September 30 and December 31 in each Calendar Year.

 
(f)  
“Calendar Year” means a period of one year ending on December 31.

 
(g)  
“Compound” means any of the following: [*]

 
(h)  
“Days” means any day, including working days, public holidays and weekend days.

 
(i)  
“Del Mar Shares” means voting common shares of Del Mar.

 
(j)  
“Diligent Efforts” means, with respect to Del Mar, the use of reasonable,
diligent, good faith efforts and resources, as commonly used in the
biotechnology industry by a company of similar resources as Del Mar for a
product discovered or identified internally, which product is at a similar stage
in its development or product life and is of similar market potential.  Diligent
Efforts requires that Del Mar (itself or through its Affiliates or Third Party
licensees), at a minimum, assign responsibility for such obligations to
qualified employees, contractors or consultants, set annual goals and objectives
for carrying out such obligations, and allocate resources designed to advance
such goals and objectives.

 
(k)  
“EMEA” means the European Medicines Agency, and any successor thereof.

 
(l)  
“FDA” means the United States Food and Drug Administration, and any successor
thereof.

 
(m)  
“Financing Transaction” means a cumulative equity or debt financing(s), or a
merger, acquisition, amalgamation, reverse takeover or other combination, or any
combination of the foregoing, cumulatively totalling at least USD $2,000,000.

 
(n)  
“First Commercial Sale” means, on a country by country basis, with respect to a
Product, the first bona fide sale of such Product to a Third Party by or on
behalf of Del Mar, its Affiliates or licensees in a country in the Territory
after Regulatory Approval has been achieved for such Product in such
country.  For greater certainty, sales for test marketing, sampling and
promotional uses, clinical trial purposes or compassionate or similar use shall
not be considered to constitute a First Commercial Sale, so long as the Product
is provided free of charge, or at or below cost.

 
 
 
 
2

--------------------------------------------------------------------------------

 
(o)  
“Formalities” has the meaning given to it in Section 2.3.

 
(p)  
“Generic Competition” means, with respect to a Product in a country, that
another product(s) competitive with such Product and containing a Compound as
its active ingredient is being lawfully marketed and sold by a Third Party in
such country at the applicable time, and such competitive product(s) is approved
for the same use as the Product, and such competitive product(s) (in units sold)
in the applicable Calendar Quarter for such country exceeds 10%  of the total
aggregate sales (in units sold) of such competitive product(s) combined with
sales of such Product during such Calendar Quarter (based on sales statistics
compiled by the government of the country, or by an organization the compiles
such information and is acceptable to the Parties).

 
(q)  
“Indemnified Party” has the meaning given to it in Section 9.3.

 
(r)  
“Indemnifying Party” has the meaning given to it in Section 9.3.

 
(s)  
“IP” means intellectual property of all types, including, without limitation,
patents, copyrights, trademarks, service marks, trade dress, trade secrets,
know-how, technology, data, and inventions (whether patented or not), data
exclusivity, orphan drug exclusivity and other marketing exclusivity, and
registrations and applications for registration of the foregoing.

 
(t)  
“Licensing Revenues” means all remuneration received by Del Mar and its
Affiliates from Third Party licensees with respect to the development or
commercialization of Products, including (i) royalties (whether prepaid, advance
or running) based on sales of Products by Third Party licensees or their
sublicensees; (ii) any licensing fees for rights to develop or commercialize
Products, or other payments in connection with the licensing of rights with
respect to Products, the Assigned Patents or Materials; (iii) milestone payments
based on development, regulatory or commercialization milestones for Products;
but excluding  (A) equity purchases of Del Mar securities to the extent not
exceeding the fair market value of such securities; and (B) equity, credit,
barter, benefit, advantage, concession or amounts paid by the Third Party
licensees or other collaborators or funders as advance payment or reimbursement
for contract research and development activities.  If Del Mar and its Affiliates
accept any form of consideration other than monies in lieu of such payments from
Third Party licensees, such consideration will be converted into an equivalent
monetary value, and such monetary value will be considered Licensing Revenues to
Del Mar and its Affiliates under this Agreement.  “Licensing Revenues” exclude
all Net Sales received by Del Mar and its Affiliates.

 
(u)  
“Losses” means all losses, obligations, liabilities, damages, costs and
expenses, including reasonable attorney’s fees.

 
(v)  
“Materials” means the following in the possession or under the control of Valent
and its Affiliates as of the Effective Date: (i) any samples or stock of the
Compounds and/or Products (the “Prototype Drug”); (ii) prosecution files and
associated docket list for the Assigned Patents; and (iii) IP, regulatory
filings, results, data and other related materials related to the development,
manufacture and/or commercialization of the Products.

 
(w)  
“Net Sales” means [*]

 
(x)  
“Patent Prosecution Consultation Period” has the meaning given to it in Section
6.2.

 
(y)  
“Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

 
(z)  
“Products” means any and all products (i) containing or comprising a Compound as
an active ingredient, or (ii) covered by or derived from any Valid Claims.

 
(aa)  
“Reacquisition Option” has the meaning given to it in Section 3.1.

 
(bb)  
“Reacquisition Option Period” has the meaning given to it in Section 3.1.

 
 
 
3

--------------------------------------------------------------------------------

 
 
(cc)  
“Reacquisition Trigger Date” has the meaning given to it in Section 3.1.

 
(dd)  
“Regulatory Approval” means, with respect to any country, any and all approvals
(including any applicable governmental price and reimbursement approvals),
licenses, registrations, or authorizations of any Regulatory Authority necessary
for the manufacture, use, storage, import, transport, promotion, marketing and
commercial sale (including without limitation, packaging and labelling) of
Products for human or animal use (as the case may be) in the country.

 
(ee)  
“Regulatory Authority” means, with respect to any country, any federal,
national, multinational, state, provincial or local regulatory agency,
department, bureau or other governmental entity with authority to grant a
Regulatory Approval or having jurisdiction over the testing, manufacture, use,
storage, import, transport, promotion, marketing and sale of Products for human
or animal use (as the case may be) in the country, including, in the United
States, the FDA and in the European Union, the EMEA.

 
(ff)  
“Regulatory Exclusivity Period” means, with respect to each Product, the period
that any Regulatory Authority prohibits approval of another product competitive
with the Product from being lawfully marketed and sold by a Third Party in a
country.

 
(gg)  
“Royalty Term” means, with respect to each Product, on a country by country
basis in each country within the Territory, commencing on the First Commercial
Sale of the Product until the last of:

 
(i)  
the expiration of the last to expire of the Valid Claims in the Assigned Patents
covering such Product in such country;

 
(ii)  
the expiration of any Regulatory Exclusivity Period covering such Product in
such country; and

 
(iii)  
ten (10) years.

 
(hh)  
“Territory” means worldwide.

 
(ii)  
“Third Party” means any Person other than a Party or an Affiliate of any Party
to this Agreement.

 
(jj)  
“US” means the United States of America, and its territories and possessions.

 
(kk)  
“USD” or “US Dollars” means the legal tender (currency) in the United States of
America.

 
(ll)  
“Valid Claim” means a claim (i) of an issued and unexpired Assigned Patent that
has not been revoked or held permanently unenforceable or invalid by a decision
of a court or other governmental agency of competent jurisdiction, unappealable
or unappealed within the time allowed for appeal, and which has not been
admitted to be invalid or unenforceable through re-issue or disclaimer or
otherwise, or (ii) of any patent application included in the Assigned Patents
that has not been cancelled, withdrawn or abandoned or been pending for more
than six (6) years.

 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
ASSIGNMENT OF PATENTS AND TECHNOLOGY TRANSFER
 
2.1  
Assignment

 
Valent hereby assigns, conveys and transfers to Del Mar all its right, title and
interest in and to the Assigned Patents and the Materials, and all causes of
action, rights of recovery and claims for damage or other relief relating,
referring or pertaining to the Assigned Patents and the Materials, along with
all income, royalties, damages or payments due or payable including claims for
past or future infringement or misappropriation of the Assigned Patents and the
Materials.  Notwithstanding the foregoing, Valent may retain copies of the
Materials for reference in its patent prosecution efforts (subject to Section
6.1), as well as reasonable quantities of Compounds and Products for research
purposes.
 
2.2  
Delivery

 
On the Effective Date, Valent shall make available to Del Mar the Assigned
Patents and Materials that are in Valent’s possession or control, including the
prosecution files and associated docket list for the Assigned Patents (including
copies of all correspondence to or from examining authorities regarding such
Assigned Patents, patents and prior art searches pertaining to the Assigned
Patents, and all correspondence with any attorney involved in the preparation
and/or prosecution of the Assigned Patents).  The Parties acknowledge that Del
Mar intends to have the Assigned Patents prosecuted and maintained by the
attorneys and the Materials otherwise kept and managed at the prevailing
premises and according to the prevailing practices established by Valent prior
the assignment, transfer and conveyance of the Assigned Patents and Materials to
Del Mar.  The Parties further agree that after the Effective Date Del Mar will
enter into direct contractual relationship with the such attorneys, and will be
solely responsible for any obligations and/or liabilities incurred in connection
with the foregoing prevailing practices after the Effective
Date.  Notwithstanding the foregoing, Del Mar may at any time transfer
responsibility for prosecuting and maintaining the Assigned Patents to patent
attorneys or patent agents of its choice and require delivery to it of the
Materials, in which case Valent will cooperate with Del Mar, its attorneys and
agents in so transferring the responsibilities for prosecution and maintenance
of the Assigned Patents and receiving delivery of the Materials.
 
2.3  
Further Assurances

 
Each Party covenants and agrees that it will, upon the reasonable request of the
other Party, execute and deliver, or cause to be executed or delivered, any and
all documents and take any and all actions that may be necessary or desirable to
perfect or evidence the assignment, conveyance and transfer of the Assigned
Patents and Materials set forth in Section 2.2 within ten (10) Days of such
request. Without limiting the foregoing, Valent agrees to cooperate with Del Mar
and to comply with all formalities prescribed by the relevant patent office or
reasonably required by Del Mar (the “Formalities”) resulting in a document or
documents evidencing or establishing the assignment, conveyance and transfer
that allows the assignment to be fully effective.  Each Party shall bear its own
costs and expenses of its activities under this Section, except that Del Mar
shall bear all costs and expenses associated with the preparation and
presentation of such Formalities and assignment.
 
2.4  
Ongoing Support by Valent

 
Valent recognizes and acknowledges that the Products will require further
development in order to permit commercial exploitation, and that Del Mar would
not have acquired the Assigned Patents and Materials without a continued
commitment by Valent to provide services to the development of
Products.  Accordingly, Valent agrees to use commercially reasonable efforts to
cause Dr. Dennis Brown to enter into a consulting or employment agreement with
Del Mar and to provide such additional services to Del Mar as Del Mar may
reasonably request during the next three (3) years in respect of the development
of Products, at a charge for such services to be agreed upon from time to time
between the Parties.
 
2.5  
Development and Commercialization of Products

 
Del Mar shall have sole discretion and responsibility, at its cost, for the
performance and management of all activities associated with the development,
manufacture and commercialization of Products by Del Mar, its Affiliates and
Third Party licensees.  Del Mar shall use Diligent Efforts to develop,
manufacture and commercialize Products under this Agreement.
 
2.6  
Opting Out by Del Mar; Reversion

 
 
 
5

--------------------------------------------------------------------------------

 
 
(a)  
If Del Mar elects not to proceed (“Opts-Out”) with the research, development and
commercialization of the Products conducted by itself or its Affiliates or
through Third Party licensees, then Del Mar will give written notice thereof (an
“Opt-Out Notice”) to Valent.  In addition, if Del Mar materially breaches its
obligations under Section 2.5, then Valent shall have the right to give Del Mar
written notice of reversion (a “Reversion Notice”), provided that in such event,
the Reversion Notice shall not become effective if Del Mar, within thirty (30)
days after receiving such Reversion Notice: (i) cures such breach, or, (ii) if
such breach is not curable within such thirty (30)-day period, provides Valent
with a reasonable plan to cure such breach in a form that is reasonably
acceptable to Valent, further provided that Valent shall have the right to
provide Del Mar with another Reversion Notice effective immediately if Del Mar
does not perform according to such plan.  Effective as of the effective date of
the Opt-Out Notice or Reversion Notice, as the case may be, (i) Del Mar hereby
assigns, conveys and transfers to Valent at no cost to Valent (A) all Del Mar’s
then existing right, title and interest in and to the Assigned Patents and
Materials; and (B) all know-how, regulatory filings, results, data and other
related materials related to the development, manufacture and/or
commercialization of the Products that are generated or otherwise obtained by or
on behalf of Del Mar, its Affiliates or licensees and that Del Mar has the right
to so transfer, assign and convey to Valent without violating any other
agreement or arrangement with any Third Party; and (ii) Del Mar hereby grants
Valent a non-exclusive, fully-paid, royalty-free, perpetual, worldwide and
non-transferable (except as provided in Section 11.1) license, with the right to
grant sublicenses, under all IP controlled by Del Mar that is incorporated into
the Products and that Del Mar has the right to so license to Valent without
violating any other agreement or arrangement with any Third Party, to develop,
make, have made, use, offer for sale, sell and import the Products.

 
(b)  
Upon the effective date of the Opt-Out Notice or Reversion Notice, as the case
may be, Valent shall have sole discretion and responsibility (but not the
obligation), at its cost, for the research, development and commercialization of
the Products; however, Valent shall pay Del Mar royalties on the annual
worldwide Valent Net Sales of Products.  The royalty rate shall be based on the
stage of development and commercialization that the Products had achieved at the
effective date of the Opt-Out Notice or Reversion Notice, as follows:

 
Date of Opt-Out Notice or Reversion Notice
Royalty on Valent Net Sales
[*]
[*]
[*]
[*]
[*]
[*]

 
Royalties on Valent Net Sales shall become due and payable within sixty (60)
days after the end of each Calendar Quarter and shall be calculated with respect
to Valent Net Sales in such Calendar Quarter.  All royalties on Valent Net Sales
shall be made in USD without reduction or deduction of any kind
whatsoever.  Valent shall deliver to Del Mar with each payment of royalties on
Valent Net Sales hereunder a statement setting out in detail how the royalties
payment was determined.  Valent will furnish upon any request by Del Mar such
reasonable evidence as is necessary to verify royalties owing by Valent to
Del Mar on Valent Net Sales hereunder.
 
(c)  
For the purposes of this Section 2.6, the following terms will have the
following meanings:

 
“Act” means the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§
301 et seq., as amended and in effect from time-to-time.
 
“CFR” means the United States Code of Federal Regulations, as amended and in
effect from time-to-time.
 
“Commencement of a Registration Trial” means the date on which the first subject
in such Registration Trial is enrolled.
 
“Marketing Authorization” means all approvals from the relevant Regulatory
Authority necessary to market and sell a Product in any country in the Territory
(including without limitation all applicable pricing and governmental
reimbursement approvals even if not legally required to sell the Product in a
country).
 
“NDA” means a New Drug Application, Biologics License Application,
Community-Wide Marketing Application, Marketing Authorization Application,
filing pursuant to Section 510(k) of the Act, or similar application or
submission for Marketing Authorization of a Product filed with a Regulatory
Authority to obtain marketing approval for a biological or pharmaceutical
product in that country or in that group of countries.
 
“NDA Filing” means the acceptance by a Regulatory Authority of an NDA for
filing.
 
“Phase II” shall mean a human clinical trial, for which a primary endpoint is a
preliminary determination of efficacy or dose ranges in patients with the
disease target being studied as required in 21 C.F.R. §312, or a similar
clinical study prescribed by any Regulatory Authority in a country other than
the United States.
 
 
 
 
6

--------------------------------------------------------------------------------

 
“Phase III” means a human clinical trial, the principal purpose of which is to
establish safety and efficacy in patients with the disease target being studied
as required in 21 C.F.R. §312, or similar clinical study prescribed by any
Regulatory Authority in a country other than the United States.  A Phase III
study shall also include any other human clinical trial intended as a Pivotal
Study, whether or not such study is a traditional Phase III study.
 
“Registration Trial” means a Phase III study, a combined Phase II/Phase III
study, or any Phase II study in lieu of a Phase III study), or any well
controlled study intended to provide the substantial evidence of efficacy
necessary to support an NDA Filing (a “Pivotal Study”).
 
“IND” means an investigational new drug application, clinical study application,
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations filed with or submitted to a Regulatory
Authority in conformance with the requirements of such Regulatory Authority.
 
“Valent Net Sales” means [*]
 
2.7  
License Grant to Valent

 
Subject to the terms and conditions of this Agreement, Del Mar hereby grants
Valent a non-exclusive, worldwide, fully-paid, royalty-free, perpetual and
non-transferable (except as provided in Section 11.1) license, with the right to
grant sublicenses, under the Assigned Patents to research, develop, make, have
made, use, sell, offer for sale, otherwise commercialize and import products
other than Products.
 
2.8  
No Merger of Terms

 
The representations, warranties and covenants contained in this Agreement shall
survive the completion of the assignment, conveyance and transfer of the
Assigned Patents and Materials and shall continue in full force and effect for
the benefit of Valent and Del Mar.
 
 
ARTICLE 3
CERTAIN OBLIGATIONS OF THE PARTIES
 
3.1  
Financing Transaction

 
Del Mar will use reasonable commercial efforts to complete by December 31, 2010
a Financing Transaction to support the development of Products.  If Del Mar
fails to complete a Financing Transaction by December 31, 2010, or such later
date as approved by Valent (the “Reacquisition Trigger Date”), then Valent shall
have the option (the “Reacquisition Option”) exercisable by written notice given
by Valent to Del Mar within a period of thirty (30) Days after the Reacquisition
Trigger Date (the “Reacquisition Option Period”) to terminate this Agreement and
to reacquire the Assigned Patents.  If Valent validly exercises the
Reacquisition Option within the Reacquisition Option Period, then Del Mar will
assign, convey and transfer all its then existing right, title and interest in
and to the Assigned Patents and Materials to Valent at no cost to Valent and
upon such assignment, conveyance and transfer being complete this Agreement will
terminate without further obligation or liability of either Party and each Party
will be released from all remaining obligations under this Agreement, subject to
Section 10.3(c).  If Del Mar completes a Financing Transaction on or before the
Reacquisition Trigger Date or the Reacquisition Option Period expires without
Valent having validly exercised the Reacquisition Option, then the Reacquisition
Option will expire and be of no further force or effect, and will no longer be
exercisable by Valent.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 4
FINANCIAL PROVISIONS
 
4.1  
Net Sales – Royalties

 
On a Product-by-Product and country-by-country basis, during the applicable
Royalty Term, Del Mar will pay Valent royalties based upon the Net Sales by Del
Mar and its Affiliates for each Product.  Subject to Section 4.4, the royalty
rate for each Product and on a Product-by-Product basis for Net Sales made by
Del Mar and its Affiliates will be [*]%.
 
4.2  
Licensing Revenues – Royalties

 
On a Product-by-Product and country-by-country basis, during the applicable
Royalty Term, Del Mar will pay Valent royalties based upon Licensing Revenues
received by Del Mar and its Affiliates from Third Party licensees (i.e.,
licensees that are not Del Mar’s Affiliates).  The royalty rate for Licensing
Revenues on a Product-by-Product basis for Licensing Revenues received by Del
Mar and its Affiliates will be [*]%.
 
4.3  
Purchase of Prototype Drug, Materials and Intellectual Property

 
Del Mar shall purchase the Prototype Drug from Valent at a cost of $[*] (“Drug
Product Purchase Payment”).  Such Drug Product Purchase Payment shall be become
due upon the Effective Date and shall be made no later than 90 days following
the completion of a Financing Transaction, unless otherwise agreed by the
Parties.
 
In recognition of the value of the Intellectual Property and Materials other
than the Prototype Drug, and subject to compliance with applicable securities
laws and the constating documents of Del Mar, Del Mar agrees to grant to Valent
warrants (the “Valent Warrants”) entitling Valent to purchase 500,000 Del Mar
Shares upon completion of the Financing Transaction. The Valent Warrants shall
be granted only if a Financing Transaction occurs, and will be granted within 60
days following the completion of a Financing Transaction pursuant to the terms
and conditions of a warrant agreement to be entered into between Del Mar and
Valent and shall contain a net exercise provision and other customary
provisions. The Valent Warrants shall be exercisable at any time following their
issuance and shall automatically expire five (5) years after the  closing date
of the Financing Transaction. Except as provided in this Section, the exercise
price of the Valent Warrants will be equal to the purchase price of the
securities sold under the Financing Transaction. Notwithstanding the foregoing,
if at any time Del Mar lists the Del Mar Shares on any public exchange and the
average daily closing price of the Del Mar Shares traded on the public exchange
is twice (2x) the initial public offering share price for the Del Mar Shares for
more than ninety (90) consecutive trading days (the “Trading Period”), then Del
Mar may by written notice (the “Warrant Exercise Notice”) require Valent to
exercise the Valent Warrants within thirty (30) days (the “Warrant Exercise
Period”) of the Warrant Exercise Notice at an exercise price equal to the
average daily closing price of the Del Mar Shares during the Trading Period. Any
unexercised Valent Warrants that Valent does not exercise within the Warrant
Exercise Period shall thereafter automatically expire.
 
4.4  
Adjustments to Royalties on Net Sales

 
(a)  
Generic Competition.  If, in a given country during a Calendar Quarter for which
royalties are being calculated hereunder for Net Sales, any Product is not
covered by a Valid Claim included in the Assigned Patents or by any Regulatory
Exclusivity Period AND Generic Competition exists for the particular Product(s)
in such country, then the royalty rate otherwise applicable to the Net Sales
will be reduced by [*].

 
(b)  
Anti-Stacking Provision.  If access to a Third Party’s IP is required for
exploitation of the Products, and in such circumstances Del Mar or its
Affiliates pay royalties to a Third Party for any Product for which royalties
are also due to Valent for Net Sales, Del Mar will have the right to deduct from
the royalties owed to Valent on account of Net Sales [*]

 
4.5  
Royalty Payments

 
Royalties will be payable on a Calendar Quarter basis, within [sixty (60) days]
after the end of each Calendar Quarter, based upon the Net Sales and Licensing
Revenues during such Calendar Quarter.
 
4.6  
Royalty Statements

 
Del Mar will deliver to Valent within [sixty (60) days] after the end of each
Calendar Quarter in which Products, for which Del Mar owes a royalty hereunder,
are sold, and Licensing Revenues are received, a detailed statement showing (i)
Net Sales made by Del Mar and its Affiliates of each such Product; (ii) the
amount and calculation of royalties due on such Net Sales; (iii) Licensing
Revenues received by Del Mar and its Affiliates during the applicable Calendar
Quarter; and (iv) the amount and calculation of royalties due on such Licensing
Revenues.
 
 
 
8

--------------------------------------------------------------------------------

 
 
4.7  
Payment Method

 
All amounts due by Del Mar hereunder will be paid by wire transfer in
immediately available funds to an account designated by Valent.
 
4.8  
Currency; Foreign Payments

 
All amounts due to Valent hereunder will be expressed and paid in USD, unless
specifically provided otherwise.  With respect to Net Sales and Licensing
Revenues received in a currency other than USD, the Net Sales and Sublicense
Revenue (Products Sales) will be expressed in the applicable domestic currency,
together with the USD equivalent calculated in accordance with Del Mar’s
accounting practices, policies and procedures for foreign exchange as they may
exist from time to time.  If at any time legal restrictions prevent the prompt
remittance of any royalties with respect to Net Sales and Licensing Revenues in
any jurisdiction, Del Mar may notify Valent and make such payments by depositing
the amount thereof in local currency in a bank account or other depository in
such country in the name of Valent, and Del Mar will have no further obligations
under this Agreement with respect thereto.
 
4.9  
Taxes

 
Del Mar may deduct from any royalty amounts it is required to pay pursuant to
this Agreement any amount withheld for or due on account of any taxes (other
than taxes imposed on or measured by Del Mar’s net income, capital or branch
profits) or similar governmental charge imposed by any jurisdiction
(“Withholding Taxes”).  Withholding Taxes will be remitted by Del Mar to the
proper taxing authority.  Proof of payment will be provided promptly by Del Mar
to Valent.  The timing of Del Mar furnishing the proof will be governed by
applicable tax laws and applicable tax authorities.  At Valent’s request, Del
Mar will reasonably assist Valent in pursuing the refund or credit of such tax,
if such refund is appropriate in Valent’s determination.
 
4.10  
Records Retention; Audit

 
(a)  
Record Retention.  Del Mar will maintain (and will ensure that its Affiliates
will maintain) complete and accurate books, records and accounts that fairly
reflect their respective Net Sales and Licensing Revenues in sufficient detail
to confirm the accuracy of any payments required hereunder, which books, records
and accounts will be retained by Del Mar until the longer of three (3) years
after the end of the period to which such books, records and accounts pertain or
any retention period under applicable law.

 
(b)  
Audit.  Valent will have the right to have an independent chartered accounting
firm of nationally recognized standing, reasonably acceptable to Del Mar, to
have access during normal business hours, and upon reasonable prior written
notice, to such of the records of Del Mar and its Affiliates as may be
reasonably necessary to verify the accuracy of such Net Sales and Licensing
Revenues for any Calendar Year ending not more than thirty-six (36) months prior
to the date of such request; provided, however, that Valent will not have the
right to conduct more than one such audit in any twelve (12)-month period unless
any prior audit reveals a material misstatement or misrepresentation by Del Mar
in its reporting, accounting or record keeping of Net Sales or Licensing
Revenues pursuant to this Agreement, in which case Valent may conduct subsequent
additional audit(s) in the same (12)-month period in order to verify that the
misstatement or misrepresentation has been corrected.  The accounting firm will
disclose to each Party whether such Net Sales and Licensing Revenues, as
applicable, are correct or incorrect and the specific details concerning any
discrepancies.  No other information will be provided to Valent.  Valent will
bear the cost of such audit unless the audit reveals a variance of more than
five percent (5%) from the reported results, in which case Del Mar will bear the
reasonable cost of the audit.  The results of such accounting firm will be
final, absent manifest error.

 
(c)  
Payment of Additional Royalties.  If, based on the results of such audit,
additional payments are owed by Del Mar under this Agreement, Del Mar will make
such additional payments, within forty-five (45) days after the date on which
such accounting firm’s written report is delivered to Del Mar.

 
(d)  
Confidentiality.  Valent will treat all information subject to review under
Section 4.10 in accordance with the confidentiality provisions of Article 5 and
will cause its accounting firm to enter into a reasonably acceptable
confidentiality agreement with Del Mar obligating such firm to maintain all such
financial information in confidence pursuant to such confidentiality agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 5
CONFIDENTIALITY
 
5.1  
Confidentiality

 
Each Party shall hold this Agreement and the terms and conditions herein, and
Valent shall hold any confidential Materials and all information subject to
review under Section 4.10 (all of which shall be deemed the confidential
information of Del Mar regardless of which Party disclosed such information to
the other Party), strictly confidential and shall not disclose them nor the
existence or any copy of this Agreement to any Person without the prior written
permission of the other Party, except:
 
(a)  
to its Affiliates and their respective directors, shareholders, employees and
consultants who have a need to know, each of whom prior to disclosure must be
bound by obligations of confidentiality at least equivalent in scope to those
set forth in this Article 5,

 
(b)  
if required by applicable law, regulation or stock exchange regulation,
provided, however, that the disclosing Party shall (i) provide the other Party
with reasonable advance notice of and an opportunity to comment on any such
required disclosure, (ii) if requested by such other Party, seek confidential
treatment with respect to any such disclosure to the extent available, and (iii)
use good faith efforts to incorporate the comments of such other Party in any
such disclosure or request for confidential treatment;

 
(c)  
to the extent needed to disclose to any Third Party actual or potential
shareholders, lenders, licensees or licensors, sub-contractors, customers,
acquirers or merger candidates; existing or potential pharmaceutical
collaborators; investment bankers; existing or potential investors, venture
capital firms or other financial institutions or investors for purposes of
obtaining financing, each of whom prior to disclosure must be bound by a duty of
non-disclosure; or

 
(d)  
in the case of Del Mar, to any Regulatory Authority as required in connection
with any filing, application or request for Regulatory Approval for Products;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information.

 
5.2  
Press Releases

 
Press releases or other similar public communication by either Party relating to
this Agreement, shall be approved in advance by the other Party, which approval
shall not be unreasonably withheld or delayed, except for those communications
required by applicable law, regulation or stock exchange regulation (which shall
be provided to the other Party as soon as practicable after the release or
communication thereof), disclosures of information for which consent has
previously been obtained, and information of a similar nature to that which has
been previously disclosed publicly with respect to this Agreement, each of which
shall not require advance approval.
 
 
ARTICLE 6
PROSECUTION AND MAINTENANCE
 
6.1  
Assigned Patents

 
Del Mar shall, at its own expense and at its discretion, file, maintain,
prosecute and defend all Assigned Patents. At the request of Del Mar, Valent
shall provide reasonable cooperation in connection with such filing,
prosecution, maintenance or defense. Del Mar shall reimburse Valent for any
reasonable out-of-pocket expenses or costs incurred in connection with such
cooperation.
 
6.2  
Del Mar to Consult with Valent for a Certain Period

 
Until such time as Del Mar completes a Financing Transaction or the
Reacquisition Option Period expires (the “Patent Prosecution Consultation
Period”), Del Mar shall keep Valent informed on an ongoing basis regarding
filing, prosecution and maintenance of the Assigned Patents and any actions
which require to be taken in relation thereto. During the Patent Prosecution
Consultation Period, Del Mar shall keep Valent informed of all filings related
to such filing, prosecution or maintenance reasonably in advance of any relevant
actions and deadlines and shall consider in good faith the requests and
suggestions of Valent with respect to strategies for filing, prosecuting,
maintaining and extending the Assigned Patents.  During the Patent Prosecution
Consultation Period, if Del Mar at its discretion decides to abandon any of the
Assigned Patents in any country, Del Mar shall, before so doing, offer to assign
such Assigned Patents in that country to Valent free of any payment whatsoever
and shall give Valent reasonable time to effect such assignment before
abandoning such Assigned Patent.  With effect from the date Valent takes
assignment of such Assigned Patents in that country, Del Mar’s right under this
Agreement in respect of that Assigned Patent in that country and Del Mar’s right
to file, prosecute, maintain and defend that Assigned Patent in that country
under this Agreement shall cease.  After expiry of the Patent Prosecution
Consultation Period, Del Mar shall not be obligated to keep Valent informed
regarding filing, prosecution and maintenance of the Assigned Patents or any
actions which require to be taken in relation thereto.
 
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 7
ENFORCEMENT
 
7.1  
Notification

 
In the event that Valent obtains knowledge of any infringement or
misappropriation by a Third Party of any of the Assigned Patents or Materials,
Valent shall inform Del Mar promptly of such infringement and provide Del Mar
with any available evidence of such infringement or misappropriation.
 
7.2  
Enforcement Rights of Valent

 
Del Mar shall have the right, but not the obligation, to commence, prosecute,
and settle or otherwise compromise any dispute, action, suit, or proceeding
involving or against any Third Party believed to have infringed or
misappropriated any Assigned Patents or Materials.
 
7.3  
Enforcement

 
Any dispute, action, suit or proceeding commenced by Del Mar to enforce its
rights in and to the Assigned Patents and Materials shall be at its own cost and
expense. Valent agrees to cooperate with Del Mar in any such dispute, action,
suit or proceeding, in any way reasonably necessary, including being named as a
party to such dispute, action, suit or proceeding commenced by Del Mar if so
requested by Del Mar or required by law, and all reasonable out-of-pocket
expenses incurred by Valent in connection therewith shall be reimbursed by Del
Mar. Valent shall have no claim of any kind against Del Mar based on or arising
out of Del Mar’s handling or settlement of or decisions concerning any such
dispute, action, suit or proceeding, and Valent hereby irrevocably releases Del
Mar from any such claim. Del Mar shall have the right to subsequently cease to
pursue or withdraw from such dispute, action, suit or proceeding at any time.
 
7.4  
Recoveries

 
All damages or other compensation of any kind recovered in such dispute, action,
suit or proceeding commenced by Del Mar or from any settlement or compromise
thereof shall be for the benefit of Del Mar and shall be deemed Net Sales,
subject to its royalties obligations to Valent hereunder.
 
 
ARTICLE 8
REPRESENTATIONS, WARRANTIES AND DISCLAIMER
 
8.1  
Mutual Representations

 
Each Party represents and warrants to the other Party that: (i) it has the right
to enter into this Agreement; (ii) it is a corporation duly incorporated and
existing under the laws of the jurisdiction of its incorporation and having the
power, authority and capacity to enter into this Agreement and to carry out the
transactions contemplated hereby, all of which will have been duly and validly
authorized by all required corporate proceedings; and (iii) this Agreement, when
executed and delivered by both Parties, will be a valid and binding agreement
and obligation, enforceable against the Party in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, arrangement, winding-up,
moratorium, and similar laws of general application affecting the enforcement of
creditors’ rights generally, and subject to general equitable principles,
including the fact that the availability of equitable remedies, such as
injunctive relief or specific performance, is in the discretion of the court.
 
8.2  
Representations of Valent

 
Valent represents and warrants to Del Mar that, as of the Effective Date:
 
(a)  
Valent is the sole and exclusive owner of all right, title and interest in and
to the Materials;

 
(b)  
Valent is the sole and exclusive owner of all right, title and interest in and
to the Assigned Patents;

 
(c)  
the Assigned Patents identified on Schedule A include all patents and patent
applications owned by Valent or its Affiliates on or prior to the Effective Date
that cover 1,2,5,6-Dianhydrogalactitol.  There are no other US or unpublished
foreign filings owned or controlled by Valent or its Affiliates filed prior to
the Effective Date  that cover 1,2,5,6-Dianhydrogalactitol and uses thereof
other than as set forth on Schedule A, nor does Valent have any intention to
make any such filing;

 
(d)  
Valent has the right to transfer to Del Mar good and clear title to the Assigned
Patents and Materials free and clear of all claims, liens and encumbrances;

 
(e)  
Valent is not a party to or threatened with any legal proceedings, claims or
enquiries relating to the Assigned Patents or the Materials, and is not aware of
any circumstances which would give rise to any such legal proceedings or
enquiries;

 
(f)  
Valent has timely made all filings, payments of fees and recordations with the
applicable intellectual property or patent offices as required by applicable
laws to maintain its interest in the Assigned Patents as set out on Schedule A,
and all such registrations and applications remain in full force and effect and
have not been abandoned or withdrawn;

 
(g)  
to Valent’s best knowledge, the Assigned Patents set out on Schedule A list all
inventors and owners of the Assigned Patents set out on Schedule A in accordance
with applicable laws;

 
(h)  
Valent has used commercially reasonable efforts to protect the secrecy of all
confidential Materials;

 
 
 
11

--------------------------------------------------------------------------------

 
 
(i)  
Valent and its Affiliates have not assigned, charged or encumbered, or agreed to
assign, charge or encumber, the Assigned Patents or the Materials;

 
(j)  
Valent and its Affiliates have not granted, or agreed to grant, a license, in
any form, for all or any portion of the Assigned Patents or the Materials;

 
(k)  
Valent has made full and complete disclosure to Del Mar of all material facts
and information that Valent has in its possession concerning any circumstances
that could adversely affect in a material manner the proposed development,
production or disposition of Products by Del Mar;

 
(l)  
neither the execution and delivery of this Agreement, nor the completion of the
purchase and sale contemplated herein will:

 
(i)  
violate any of the terms and provisions of the constating documents of Valent,
or any order, decree, statute, bylaw, regulation, covenant or restriction
applicable to Valent, the Assigned Patens or Materials; or

 
(ii)  
give any person the right to acquire, deal with or obtain any interest or right
in any of the Assigned Patents or Materials; and

 
(m)  
the summary of the existing Assigned Patents set out in Schedule A is true and
correct in all material respects.

 
8.3  
Covenant.

 
Valent covenants to use reasonable commercial efforts to cause its employees,
Affiliates, consultants, and subcontractors who have had or will have access to
confidential Materials to enter into non-disclosure agreements with Valent (if
such Persons are not already parties to non-disclosure agreements with Valent)
whereby each of such Persons will maintain such Materials as confidential.
 
8.4  
Disclaimers.

 
Nothing contained in this Agreement shall be construed as (i) conferring any
license or other right, by implication, estoppel or otherwise, under any IP of
the other Party, except as herein expressly granted; or (ii) a warranty,
condition or representation by either of the Parties hereto as to the validity
or scope of any Assigned Patents.  EXCEPT AS EXPRESSLY PROVIDED UNDER THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS, WARRANTIES OR CONDITIONS OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY
OR CONDITION OF MERCHANTABILITY, MERCHANTABLE QUALITY, DURABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, NON-INFRINGEMENT OR ANY OTHER MATTER WITH RESPECT TO
THE ASSIGNED PATENTS AND MATERIALS PROVIDED HEREUNDER.
 
8.5  
Del Mar Acknowledgment

 
Valent make no representation or warranty and specifically disclaims any
guarantee that the development of any Product will be successful, in whole or in
part, or that the Assigned Patents and the Materials will be suitable for
commercialization.
 
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 9
INDEMNITY AND LIMITATIONS
 
9.1  
Valent Indemnity

 
Valent shall defend, indemnify and hold harmless Del Mar, its Affiliates and its
and their respective agents, directors, officers and employees, at Valent’s cost
and expense, from and against any and all Losses incurred or imposed upon any of
the foregoing indemnified parties in connection with any Third Party claims,
suits, actions, demands or judgments arising out of (i) any breach by Valent of
any of its representations, warranties or obligations pursuant to this
Agreement, or (ii) the negligence or wilful misconduct of Valent.
 
9.2  
Del Mar Indemnity

 
Del Mar shall defend, indemnify and hold harmless Valent, its Affiliates and its
and their respective agents, directors, officers and employees, at Del Mar’s
cost and expense, from and against any and all Losses incurred or imposed upon
any of the foregoing indemnified parties in connection with any Third Party
claims, suits, actions, demands or judgments arising out of (i) any breach by
Del Mar of any of its representations, warranties or obligations pursuant to
this Agreement, (ii) the negligence or wilful misconduct of Del Mar; or (iii)
any injury, damage or loss resulting from any Product or Del Mar’s practice of
the Assigned Patents and/or use of the Materials by Del Mar, its Affiliate, or
licensees; other than as a result of the negligence or wilful misconduct of
Valent.
 
9.3  
Indemnification Procedure

 
When seeking indemnity under Section 9.1 or 9.2 hereof, each Party (the
“Indemnified Party”) shall give notice to the other Party (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any
threatened or asserted Third Party claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom; provided that:
 
(a)  
the Indemnifying Party may so assume the defense of any such claim or any
litigation resulting therefrom only if it shall give notice to the Indemnified
Party of the Indemnifying Party’s decision to so assume such defense within
thirty (30) Days after the date of the notice from the Indemnified Party of the
Third Party claim as to which indemnity is sought and acknowledges in writing to
the Indemnified Party that any Losses in connection with such claim or any
litigation resulting therefrom are Losses for which the Indemnified Party shall
be entitled to indemnification pursuant to this Agreement;

 
(b)  
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or any litigation resulting therefrom (if such defense is assumed by the
Indemnifying Party), shall be approved by the Indemnified Party (whose approval
shall not be unreasonably withheld) and the Indemnified Party may participate in
such defense with the Indemnified Party’s own counsel at the Indemnified Party’s
own expense (unless (i) the employment of counsel by such Indemnified Party has
been authorized by the Indemnifying Party; (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action; or
(iii) the Indemnifying Party shall have failed to assume the defense as provided
herein, in each of which cases the Indemnifying Party shall pay the reasonable
fees and expenses of one law firm serving as counsel for the Indemnified Party,
which law firm shall be subject to approval, not to be unreasonably withheld, by
the Indemnifying Party);

 
(c)  
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement to the
extent that the failure to give notice did not result in prejudice to the
Indemnifying Party;

 
(d)  
no Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the approval of each Indemnified Party, which approval shall not be
unreasonably withheld, consent to entry of any judgment or enter into any
settlement which (i) would result in injunctive or other relief being imposed
against the Indemnified Party; or (ii) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation;

 
(e)  
each Indemnified Party shall furnish such information regarding itself or the
claim in question as an Indemnifying Party may reasonably request in writing and
shall be reasonably required in connection with the defense of such claim and
litigation resulting therefrom; and

 
(f)  
if the Indemnifying Party assumes the defense of the Third Party claim or
litigation, the Indemnified Party shall not settle or agree to a judgment with
respect to such claim or litigation without the consent of the Indemnifying
Party.

 
9.4  
Limitations

 
EXCEPT AS FOR LOSSES WHICH ARE SUBJECT TO INDEMNIFICATION OBLIGATIONS OF THE
PARTIES, VALENT’S BREACH OF CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT, OR
EITHER PARTY’S MISAPPROPRIATION OF THE OTHER PARTY’S IP:  UNDER NO CIRCUMSTANCES
SHALL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL (EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES), ARISING FROM ANY PROVISION OF THIS AGREEMENT, OR FOR LOSS OF
REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS. EXCEPT AS PROVIDED IN THIS
SECTION, THESE LIMITATIONS WILL APPLY TO ANY FORM OF ACTION, WHETHER ARISING
UNDER STATUTE, CONTRACT (INCLUDING FUNDAMENTAL BREACH), TORT (INCLUDING
NEGLIGENCE) OR OTHERWISE.
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 10
TERM AND TERMINATION
 
10.1  
Term

 
Unless sooner terminated in accordance with the terms of this Agreement, the
term of this Agreement will begin upon the Effective Date and will continue in
full force and effect on a country-by-country basis until Licensee has no
remaining royalty obligations in a country as set forth in Article 4.
 
10.2  
Termination for Breach

 
(a)  
In the event that Del Mar breaches its payment obligations under this Agreement,
Valent may immediately terminate this Agreement in the event that Del Mar has
not remedied such breach within sixty (60) Days after Valent sends written
notice specifying such breach to Del Mar.

 
(b)  
Except as provided above in Section 10.2(a), either Party may at its sole
discretion unilaterally terminate this Agreement in the event that the other
Party materially breaches any of its obligations under this Agreement and does
not cure such breach within thirty (30) Days after receipt of notice thereof.

 
10.3  
Effect of Termination

 
(a)  
In the event that Valent terminates this Agreement as provided above in
Section 10.2(a), then effective as of the effective date of such termination,
(i) Del Mar hereby assigns, conveys and transfers to Valent at no cost to Valent
(A) all Del Mar’s then existing right, title and interest in and to the Assigned
Patents and Materials; and (B) all know-how, regulatory filings, results, data
and other related materials related to the development, manufacture and/or
commercialization of the Products that are generated or otherwise obtained by or
on behalf of Del Mar, its Affiliates or licensees and that Del Mar has the right
to so transfer, assign and convey to Valent without violating any other
agreement or arrangement with any Third Party; and (ii) Del Mar hereby grants
Valent a non-exclusive, fully-paid, royalty-free, perpetual, worldwide and
non-transferable (except as provided in Section 11.1) license, with the right to
grant sublicenses, under all IP controlled by Del Mar that is incorporated into
the Products and that Del Mar has the right to so license to Valent without
violating any other agreement or arrangement with any Third Party, to develop,
make, have made, use, offer for sale, sell and import the Products.

 
(b)  
Except as provided in Section 10.3(a), termination or expiration of this
Agreement for any reason will not result in any right, title or interest in or
to the Assigned Patents and Materials revesting in Valent, all of which shall
remain the property of Del Mar; provided, however, following such termination or
expiration of this Agreement Del Mar shall continue to be obligated to pay to
Valent royalties on Net Sales and Licensing Revenues subject to and in
accordance with the terms and conditions of this Agreement.

 
(c)  
Termination of this Agreement for any reason shall not affect or impair the
terminating Party’s right to pursue any legal remedy, subject to the terms of
this Agreement, including, but not limited to, the right to recover damages, for
any harm suffered or incurred by the terminating Party as a result of such
breach or default.

 
(d)  
Article 4, Article 5, Article 8, and Article 9, and Sections 10.3, 11.9, and
such other provisions as may reasonably be expected to remain in force will
survive the expiration or termination of this Agreement and will remain in full
force and effect following such expiration or termination.

 
 
ARTICLE 11
MISCELLANEOUS PROVISIONS
 
11.1  
Assignment

 
This Agreement may not be assigned or otherwise transferred by either Party
without the prior written consent of  the other Party; provided, however, that
(i) either Party may assign this Agreement and any of its rights and
obligations, without the consent of the other Party, to any of its Affiliates as
part of an internal restructuring or reorganization; and (ii) either Party may
assign this Agreement and any of its rights and obligations, without the consent
of the other Party, in connection with the transfer or sale of all or
substantially all of its assets or business to which this Agreement relates or
in the event of its merger, consolidation, combination (including by plan of
arrangement) with another Person. If Del Mar merges, consolidates or combines
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or transfers or sells all or
substantially all of its assets or business to which this Agreement relates to
any Person, then, and in each such case, proper provision shall be made so that
the successors and assigns of Del Mar shall assume the obligations set forth in
this Agreement. In particular, without limiting the aforesaid, Del Mar will not
assign any of the Assigned Patents unless such assignment is specifically made
subject to the terms of this Agreement.  Any purported assignment in
contravention of this Section 11.1 shall, at the option of the non-assigning
Party, be null and void and of no effect. No assignment shall release either
Party from responsibility for the performance of any accrued obligation of such
Party hereunder. This Agreement shall be binding upon and enforceable against
the successor to or any permitted assignees from either of the Parties hereto.
 
11.2  
Waiver

 
No provision of this Agreement may be waived except in writing by the Parties
hereto. No failure or delay by any Party hereto in exercising any right or
remedy hereunder or under applicable law will operate as a waiver thereof, or a
waiver of any right or remedy on any subsequent occasion.
 
11.3  
Severability

 
If any provision of this Agreement or any part of any provision (in this Section
called the “Offending Provision”) is declared or becomes unenforceable, invalid
or illegal for any reason whatsoever including, without limiting the generality
of the foregoing, a decision by any competent courts, legislation, statutes,
bylaws or regulations or any other requirements having the force of law, then
the remainder of this Agreement will remain in full force and effect as if this
Agreement had been executed without the Offending Provision.  Upon such
determination that any term or other provision is unenforceable, invalid or
illegal, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.
 
11.4  
Counterparts

 
This Agreement may be executed in duplicate, each of which shall be deemed to be
original and both of which shall constitute one and the same Agreement.
 
 
 
14

--------------------------------------------------------------------------------

 
 
11.5  
No Agency

 
Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership or similar relationship among the Parties.
 
11.6  
Notices

 
All communications between the Parties with respect to any of the provisions of
this Agreement will be sent to the addresses set out below, or to such other
addresses as may be designated by one Party to the other by notice pursuant
hereto, (i) by personal delivery (which shall be deemed received when
delivered), (ii) by international express courier (which shall be deemed
received when delivered), (iii) by prepaid, certified mail (which shall be
deemed received by the other Party on the seventh Business Day following deposit
in the mails), or (iv) by facsimile transmission, or other electronic means of
communication (which shall be deemed received when transmitted), with
confirmation by prepaid certified mail, given by the close of business on or
before the next following Business Day:
 
(a)  
If to Valent, at:

 
100 San Mateo Drive
Menlo Park, CA  94025  USA
Attn:  Dennis Brown, Ph.D.
 
Fax:  +1 (650) 365-5525
 
Email: dbrown@valenttech.com
 
(b)  
If to Del Mar, at:

 
c/o Joseph Garcia – McCarthy Tétrault LP
Suite 1300, 777 Dunsmuir Street
Vancouver, BC  V7Y 1K2
Attn :  Jeffrey Bacha, B.Sc., M.B.A.
 
Fax :  +1 (604) 643-7900
 
Email : jgarcia@mccarthy.ca
 
11.7  
Headings

 
The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11.8  
Entire Agreement

 
This Agreement contains the entire understanding of the Parties relating to the
matters referred to herein, and supersedes all previous invitations, proposals,
letters, correspondence, negotiations, promises, agreements, covenants,
conditions, representations and warranties with respect to the subject matter of
this Agreement.  There is no representation, warranty, collateral term or
condition or collateral agreement affecting this Agreement, other than as
expressed in writing in this Agreement.  This Agreement may only be amended by a
written document, duly executed on behalf of the respective Parties.
 
 
 
15

--------------------------------------------------------------------------------

 
 
11.9  
Governing Law and Jurisdiction

 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable therein without regard to conflict of law
rules that would apply a different body of law.  The United Nations Convention
on Contracts for the International Sale of Goods will not apply in any way to
this Agreement or to the transactions contemplated by this Agreement or
otherwise to create any rights or to impose any duties or obligations on any
Party to this Agreement.  The Parties agree that, in the event of any dispute
under this Agreement, the Parties shall first seek to resolve such dispute in
good faith.  If such dispute cannot be resolved despite the Parties’ good faith
efforts within a ninety (90) day period, then either Party may refer such
dispute for binding arbitration to be conducted in New York, New York by the
International Centre for Dispute Resolution in accordance with its International
Arbitration Rules rules by a sole arbitrator to be agreed upon by the
Parties.  In the event the Parties cannot agree on the identity of the
arbitrator, the arbitrator shall be appointed by the International Centre for
Dispute Resolution.  The arbitrator’s decision shall be binding upon both
Parties and neither Party shall attempt to appeal or reverse such decision by
any action, suit or otherwise.  Notwithstanding the foregoing, either Party will
have the right to apply to a court of competent jurisdiction for a preliminary
or interim injunction or other equitable relief to preserve the status quo or
prevent irreparable harm pending resolution of the matter by arbitration.
 
11.10  
Remedies not Exclusive

 
The remedies provided to the parties under this Agreement are cumulative and not
exclusive to each other, and any such remedy will not be deemed or construed to
affect any right which any of the Parties is entitled to seek at law, in equity
or by statute.
 
11.11  
Further Assurances

 
Each of the Parties will promptly execute and deliver to the other at the cost
of the other such further documents and assurances and take such further actions
as the other may from time to time request in order to more effectively carry
out the intent and purpose of this Agreement and to establish and protect the
rights, interests and remedies intended to be created in favour of the other.
 
11.12  
Force Majeure

 
The failure or delay of any Party to this Agreement to perform any obligation
under this Agreement solely by reason of acts of God, acts of civil or military
authority, civil disturbance, war, strikes or other labour disputes or
disturbances, fire, transportation contingencies, shortage of facilities, fuel,
energy, labour or materials, or laws, regulations, acts or orders of any
governmental agency or official, other catastrophes, or any other circumstance
beyond its reasonable control (“Force Majeure”) will be deemed not to be a
breach of this Agreement so long as the Party so prevented from complying with
this Agreement has not contributed to such Force Majeure, has used reasonable
efforts to avoid such Force Majeure or to ameliorate its effects, and continues
to take all actions within its power to comply as fully as possible with the
terms of this Agreement.  In the event of any such Force Majeure, performance of
the obligations will be deferred until the Force Majeure ceases.  This Section
will not apply to excuse a failure to make any payment when due.
 
11.13  
Enurement

 
Subject to the restrictions on transfer contained in this Agreement, this
Agreement will enure to the benefit of and be binding on the Parties and their
respective successors and permitted assigns.
 
(Signature page follows.)
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the 12th day of September, 2010 (the “Effective Date”), by their duly authorized
representatives.
 

 
VALENT TECHNOLOGIES LLC
         
 
By:
/s/ Dennis Brown         
Name:  Dennis Brown
      Title:  Chairman          


 
DEL MAR PHARMACEUTICALS (BC) LTD.
         
 
By:
/s/  Jeffrey Bacha       Name:  Jeffrey Bacha       Title:  President & CEO    
     



 
 
17

--------------------------------------------------------------------------------

 
 


 
SCHEDULE A
 
ASSIGNED PATENTS
 
Dennis M. Brown:  [*]


Dennis M. Brown:  [*]
 
Dennis M. Brown:  [*]
 
 
 
 
 
 
 
 
 
 
 
18